DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                         Allowable Subject Matter
Claims 27-30, 32-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 27-30, 32-36, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record to Dehkordi et al. (US-2019/0,078,231, hereinafter Dehkordi) as instantly claimed is that while the prior art of Dehkordi teaches a method for forming a crucible comprising providing a crucible mold, the mold having a channel network comprising: a bottom channel; an outer sidewall channel that extend from the bottom channel; a central weir channel that extends from the bottom channel; an inner weir channel that. extends from the bottom channel, the central weir channel being disposed between the outer sidewall channel and the inner weir channel. However, Dehkordi does not show a central weir peg that extends through the central weir channel to form an opening in the central weir of the unitized crucible assembly to allow silicon melt to pass through the central weir; and an inner weir peg that extends through the inner weir channel to form an opening in the inner weir of the unitized crucible assembly to allow silicon melt to pass through the inner weir.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                     Conclusion
Tirumani Swaminathan (US-2014/0,174,337) – teaches in the (Abstract) a system for growing a crystal ingot includes a crucible and a weir. The crucible has a base and a sidewall for the containment of a silicon melt therein. Where Swaminathan also has the same crucible structure, including a central weir and inner weir, as best seen in (Figs. 1 & 2). However, neither the central weir and inner weir of Swaminathan comprises a weir peg, that extends laterally across the weir. Nor is there any suggestion or motivation found within Swaminathan to lead one of ordinary skill in the art to add a weir peg as disclosed by the instant application.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715